       Case 2:20-cv-02793-BWA-JVM Document 13 Filed 05/27/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


 PATRICE P. JEFFERSON, ET AL.                                                  CIVIL ACTION

 VERSUS                                                                        NO. 20-2793

 TURN SERVICES, LLC, ET AL.                                                    SECTION M (1)



                                                     ORDER

         Before the Court is a motion for summary judgment by defendants Turn Services, LLC and

Associated Terminals, LLC (collectively, “Defendants”) seeking dismissal of plaintiffs’ claims

under the Jones Act, 46 U.S.C. § 30104, because the decedent, Bobby Jefferson (“Jefferson”), does

not meet the requirements for seaman status, and plaintiffs’ claims under the Longshore and

Harbor Workers’ Compensation Act (“LHWCA”), 33 U.S.C. § 901, et seq., against Associated

Terminals.1 The motion was set to be submitted to the Court on June 3, 2021.2 Local Rule 7.5

requires that a memorandum in opposition to a motion be filed no later than eight days before the

noticed submission date, which in this case was May 26, 2021. Plaintiffs Patrice P. Jefferson,

Samari Jefferson, Bobbi Jefferson, and the Estate of Bobby Jefferson (collectively, “Plaintiffs”),

who are represented by counsel, have not filed an opposition. Accordingly, because the motion

for summary judgment is unopposed, and it appearing to the Court that the motion has merit,3


         1
           R. Doc. 12.
         2
           R. Doc. 12-4.
         3
           Defendants argue that Jefferson does not meet the criteria for seaman status under Chandris, Inc. v. Latsis,
515 U.S. 347 (1995), and its progeny. R. Doc. 12-1 at 6-11. In April 2019, Turn Services hired Jefferson as a welder,
a job he held until January 25, 2020, the date of the accident that caused his death. R. Doc. 12-1 at 2 (citing R. Doc.
12-5 at 1-2). Jefferson worked for Turn at the Myrtle Grove barge fleeting facility performing repairs on barges with
disparate ownership that were stationary. Id. at 2-3 (citing R. Doc. 12-5 at 1-2). As such, Jefferson was not assigned
to any vessel or fleet of vessels under common ownership, never held a mariner’s license, never navigated on a vessel
while employed by Turn Services, went home daily, slept onshore, and did no work aboard any barges owned by
Defendants. Id. (citing R. Doc. 12-5 at 1-2). In response to Defendants’ discovery requests, Plaintiffs indicated that
they did not have any evidence that Jefferson was assigned to any vessels or that supported their contention that
        Case 2:20-cv-02793-BWA-JVM Document 13 Filed 05/27/21 Page 2 of 2




         IT IS ORDERED that Defendants’ motion for summary judgment (R. Doc. 12) is

GRANTED, and Plaintiffs’ Jones Act claims against both Defendants, and their LHWCA claim

against Associated Terminals, are DISMISSED WITH PREJUDICE.

         New Orleans, Louisiana, this 27th day of May, 2021.




                                                                 ________________________________
                                                                 BARRY W. ASHE
                                                                 UNITED STATES DISTRICT JUDGE




Jefferson was a seaman. Id. at 3-4 (citing R. Doc. 12-5 at 3-21). The Jones Act permits a “seaman injured in the
course of employment ... to bring a civil action at law, with the right of trial by jury, against the employer.” 46 U.S.C.
§ 30104. In Chandris, the Supreme Court established a two-prong test for seaman status. First, the employee’s duties
must “contribute to the function of the vessel or to the accomplishment of its mission.” 515 U.S. at 368. Second, the
employee “must have a connection to a vessel in navigation (or to an identifiable group of such vessels) that is
substantial in terms of both its duration and its nature.” Id. Plaintiffs have presented no evidence supporting either
prong of the Chandris test. Therefore, Defendants are entitled to summary judgment on Plaintiffs’ Jones Act claim.
         In the complaint, Plaintiffs raise a claim under the LHWCA. R. Doc. 1 at 1. The LHWCA provides a
workers’ compensation scheme for certain maritime employees and is the exclusive remedy for such claims against
employers. See 33 U.S.C. §§ 901, et seq. There is no evidence that Associated Terminals employed Jefferson or
owned the facility or barge involved in this incident. Therefore, Plaintiffs have no LHWCA claim against Associated
Terminals, and any such claim is dismissed.

                                                            2
